Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This action is in response Applicant's amendments filed 22 July 2022. Claims 1-19 were previously pending. Claim 20 was subject to restriction. Claims 1, 5, 9, 11, 15, and 19 have been amended according to Applicant’s amendments. Claims 2, 12, and 20 have been cancelled. No new claims have been added. Accordingly, claims 1, 3-11, 13-19 remain pending and under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 July 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 5, 9, 11, 15, and 19 have been amended to address the previously noted objections. Accordingly, the objections have been withdrawn.

Response to Arguments
Applicant's arguments filed 22 July 2022 have been fully considered but they are not persuasive. Applicant’ argues on page 7 and 8 of the remarks that the combination of Chang and Zaarur fails to disclose or suggest the limitations “the volatile storage firmware executes a first process on the first processor core and the volatile storage operating system executes a second process on the second processor core, wherein the first process and the second process are processed concurrently. Examiner respectfully disagrees. Zaarur in the background section discloses what is well known in the art, namely that cores can execute tasks concurrently (Zaarur, Col. 1, lines 34-36). Zaarur also further discloses the use of multiple cores concurrently to execute tasks (See Zaarur, Col. 6 lines 56-61). Accordingly, Zaarur discloses the limitations as broadly and instantly claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4 and 10, 11, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (SNIA Global Education, NVDIMM-N Cookbook, 2015, hereinafter Chang) in view of Zaarur et al (US 9069553 B2, hereinafter Zaarur).
Regarding claims 1 and 11, taking claim 11 as exemplary, Chang discloses a node, comprising: an application (See Chang, page 5, disclosing a combined software and hardware platform and an application in the user space); 
a node processor (See Chang, page 5, disclosing CPU)
a non-volatile storage device (See Chang, page, 5, disclosing NVDIMM-N and page 8, disclosing NAND flash onboard the NVDIMM module); and 
a volatile storage component, comprising: a volatile storage device (See Chang, page 5, disclosing NVDIMM-N and page 8, disclosing DRAM onboard the NVDIMM module); 
a power source (See Chang, page 5, disclosing a power supply on the platform hardware and/or the energy module on the NVDIMM itself); and
a processor executing a volatile storage firmware; and executing a volatile storage operating system (See Chang, page 8 main figure, disclosing a NVDIMM controller, or processor, onboard NVDIMM module, page 14, disclosing the NVDIMM is capable of handling the transfer of data from the DRAM to Flash, or in other words, an OS for instructing the data to be copied, the OS as defined by Applicant’s specification as manage interactions between software and hardware components, and page 17, the NVDIMM includes firmware).
Chang does not disclose a plurality of processor cores wherein a first processor core of the plurality of processor cores is executing a volatile storage firmware and a second processor core of the plurality of processor cores is executing a volatile storage operating, wherein the volatile storage firmware executes a first process on the first processor core and the volatile storage operating system executes a second process on the second processor core, wherein the first process and the second process are processed concurrently. 
However, Zaarur discloses a plurality of processor cores wherein a first processor core of the plurality of processor cores is executing a volatile storage firmware and a second processor core of the plurality of processor cores is executing a volatile storage operating. (See Zaarur, Fig. 2, disclosing multi-core processor 114 having cores 1, 2, 3 and the inclusion of volatile memory 118 in the system 200 and Col. 5 lines 11-13, disclosing firmware for execution by one core of the cores of multi-core processor 114 and Col. 6 lines 1-5, disclosing OS-1, OS-2, or OS-3 as operating systems, software, and/or firmware for execution on a respective core), wherein the volatile storage firmware executes a first process on the first processor core and the volatile storage operating system executes a second process on the second processor core, wherein the first process and the second process are processed concurrently (See Zaarur, Col. 6 lines 1-5, disclosing OS-1, OS-2, or OS-3 as operating systems, software, and/or firmware for execution on a respective core, or in other words, a firmware executing first process on a first core and an OS executing a second process on a second core, and Col. 1, lines 55-60, disclosing switching at least part of an executing application from a first core to a second core, or in other words, part of application processes remain executing on a first core while a second portion of application process is executing on a second core, or in other words, concurrent execution on a plurality of cores and additionally, Col. 1 lines 34-36, further discloses that cores can execute tasks concurrently, or in other words, a first task on a first core and a second task on a second core at the same time, and also Col. 6 lines 56-61, disclosing the use of multiple cores concurrently to execute tasks). 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the NVDIMM storage module with the multi-core processor of Zaarur as total system performance can be improved by allowing for the use of multiple cores for executing complex tasks and single cores for low complexity tasks while consuming less power (See Zaarur, second full background paragraph Col. 1 lines 21-37).

Regarding claims 3 and 13, taking claim 3 as exemplary, Chang in view of Zaarur disclosed the volatile storage component of claim 1 as described hereinabove. Chang further discloses wherein the volatile storage device is partitioned into a user space partition and a shared memory partition (See Chang, page 28, disclosing a user space loaded with multiple applications corresponding to Applicant’s user space partition and a kernel space corresponding to Applicant’s shared memory partition).  

Regarding claims 4 and 14, taking claim 4 as exemplary Chang in view of Zaarur disclosed the volatile storage component of claim 3 as described hereinabove. Chang further discloses wherein the user space partition is partitioned into a plurality of virtual user space partitions (See Chang, page 28, disclosing the user space having space (partitions) for use by each of multiple applications).  

Regarding claim 10, Chang in view of Zaarur disclosed the volatile storage component of claim 1 as described hereinabove. Chang further discloses wherein the power source is a battery capable of providing a battery voltage to the volatile storage component greater than or equal to a node voltage provided, by the node, to the volatile storage component (See Chang, page 5, disclosing the energy module of the NVDIMM and the power supply of the hardware platform and page, 7, disclosing the NVDIMM-N includes an energy source for backup, and page 10, disclosing during an unexpected power loss event of the host/node, the supercaps provide backup power and page 16, disclosing 12v power provided by the BPM equal to the 12V power provided by the host).  

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (SNIA Global Education, NVDIMM-N Cookbook, 2015, hereinafter Chang) in view of Zaarur et al (US 9069553 B2, hereinafter Zaarur), further in view of Dremali (Dremali, Abdul, How Firmware Works, THE ANDPLUS BLOG, Oct 9, 2019, hereinafter Dremali).
Regarding claims 5 and 15, taking claim 5 as exemplary, Chang in view of Zaarur disclosed the volatile storage component of claim 3 as described hereinabove. Neither Chang nor Zaarur disclose wherein the volatile storage firmware sends management requests the volatile storage operating system by copying data into the shared memory partition.  
However, Dremali discloses wherein the volatile storage firmware sends management requests to the volatile storage operating system by copying data into the shared memory partition (See Dremali, page 3 disclosing the use of firmware to load (copy from storage) the OS program into memory and execute them).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the separate OS/firmware core execution NVDIMM of Chang and Zaarur with the use of firmware to load OS into memory of Dremali as the (1) execution of firmware and OS processes on each core and the (2) use of firmware to load OS data into memory are simply the prior art elements performing the same functionality as would be performed separately. Accordingly, their combination would also be recognized as having predictable results since the same functions are being performed in combination as performed separately.   

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (SNIA Global Education, NVDIMM-N Cookbook, 2015, hereinafter Chang) in view of Zaarur et al (US 9069553 B2, hereinafter Zaarur), further in view of Benisty et al (US 2015/0186068, hereinafter Benisty)
Regarding claims 6 and 16, taking claim 6 as exemplary, Chang in view of Zaarur disclosed the volatile storage component of claim 3 as described hereinabove. Neither Chang nor Zaarur discloses wherein the node is configured to write data requests to the shared memory partition, and wherein the volatile storage firmware is configured to identify and process data requests in the shared memory partition.  
However, Benisty discloses wherein the node is configured to write data requests to the shared memory partition (See Benisty, Fig. 1 and paragraphs 0019-0023, 0042, and 0083, disclosing applications issue I/O commands that are stored in host memory via a command submission queue in the host memory), and 
wherein the volatile storage firmware is configured to identify and process data requests in the shared memory partition (See Benisty, paragraphs 0019-0023, 0034, 0042, 0051 and 0083, disclosing a storage controller, or firmware, fetches the command from the submission queue in the host memory and carries out the commands).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the separate OS/firmware core execution NVDIMM of Chang and Zaarur with the command queueing of Benisty as it allows for the one or more applications running in the host to have more than one I/O command pending at a time (See Bensity [0022]).

Claims 7-9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (SNIA Global Education, NVDIMM-N Cookbook, 2015, hereinafter Chang) in view of Zaarur et al (US 9069553 B2, hereinafter Zaarur), further in view of Fevrier et al (US 10,846,219 B2, hereinafter Fevrier).
Regarding claims 7 and 17, taking claim 7 as exemplary, Chang in view of Zaarur disclosed the volatile storage component of claim 1 as described hereinabove. Neither Chang nor Zaarur discloses wherein a third processor core of the plurality of processor cores is executing a direct memory access (DMA) engine. Zaarur does disclose the cores are capable of executing any OS, software, or firmware (See Zaarur, Col. 6 lines 1-5). 
However, Fevrier discloses a DMA engine inside a firmware (See Fevrier Col. 3, lines 30-33, disclosing a DMA engine within NVMe firmware for driving data transfers).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the single core firmware execution NVDIMM of Chang and Zaarur with the DMA engine of Fevrier as limited system power can be preserved as the DMA engine itself can run the data copy transactions (See Fevrier Col 9 lines 38-39, using a DMA engine to run data copy transactions). 

Regarding claims 8 and 18, taking claim 8 as exemplary, Chang in view of Zaarur, further in view of Fevrier disclosed the volatile storage component of claim 7 as described hereinabove. Fevrier further discloses wherein the volatile storage component is operatively connected to a non-volatile storage device (See Fevrier, Col. 3 lines 30-40, disclosing transfer of data from DIMM to non-volatile medium via DMA), wherein the DMA engine is configured to copy data from the volatile storage device to the non-volatile storage device (See Fevrier, Col. 3 lines 30-40, disclosing transfer of data from DIMM to non-volatile medium via DMA).  

Regarding claims 9 and 19, taking claim 9 as exemplary, Chang in view of Zaarur, further in view of Fevrier disclosed the volatile storage component of claim 7 as described hereinabove. The combination of Chang, Zaarur, Fevrier further discloses wherein the volatile storage firmware executes a first process on the first processor core, the volatile storage operating system executes a second process on the second processor core, and the DMA engine executes a third process on the third processor core (See Zaarur Col. 6 lines 1-5, disclosing OS-1, OS-2, or OS-3 as operating systems, software, and/or firmware for execution on a respective core, or in other words, a firmware executing first process on a first core and an OS executing a second process on a second core, and a third firmware (DMA) executing a third process on a third core ).  
None of Chang, Zaarur, or Fevrier explicitly discloses wherein the first process, the second process, and the third process are processed concurrently. However, Chang discloses the execution of a first and second process concurrently (See Chang, Col. 1, lines 55-60, disclosing switching at least part of an executing application from a first core to a second core, or in other words, part of application processes remain executing on a first core while a second portion of application process is executing on a second core).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to execute a third process on a third core concurrently as system performance would be improved by having more processing power to expedite the execution of processes.

EXAMINER’S NOTE

	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicants. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicants in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kopfstedt et al (US20190310859) disclosing using a first processing to execute an application stored on a first RAM disk and second processing core to execute a second application on a second RAM disk simultaneously.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H KWONG whose telephone number is (571)272-8691. The examiner can normally be reached Monday-Friday 10-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.H.K/Examiner, Art Unit 2137

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137